Appeal by defendant from an order of the Supreme Court, Suffolk County, dated September 27, 1971, which denied its motion to dismiss the complaint for want of prosecution (CPLR 3216). This court has also reviewed a later order of the same court, entered January 6, 1972, which amended said order of September 27, 1971. Appeal from order of September 27, 1971 dismissed as academic, without costs. That order was superseded by said amending order. Order entered January 6, 1972 affirmed, without costs. No opinion. Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.